       Case 1:17-cv-00957-AJN-BCM Document 140 Filed 04/24/20 Page 1 of 2

                                                                                 Sanford Heisler Sharp, LLP
                                                                                 1350 Avenue of the Americas, Floor 31
                                                                                 New York, NY 10019
                                                                                 Telephone: (646) 402-5650
                                                                                 Fax: (646) 402-5651
                                                                                 www.sanfordheisler.com

David Tracey, Senior Litigation Counsel
(646) 402-5667
dtracey@sanfordheisler.com                New York | Washington D.C. | San Francisco | San Diego | Nashville | Baltimore




                                             April 24, 2020

VIA ECF
Hon. Barbara Moses
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, NY 10007

         Re:       Julian, et al. v. Metropolitan Life Insurance Co., No. 1:17-cv-00957-AJN-BCM
                   Motion to Compel 30(b)(6) Designee on MetLife’s ESI

Dear Magistrate Judge Moses:

       We write regarding Plaintiffs’ request for a pre-motion conference to compel a 30(b)(6)
designee on Defendant Metropolitan Life Insurance Company’s (“MetLife”) electronically stored
information (“ESI”). Plaintiffs filed this request via letter motion on February 20, 2020, Dkt No.
107, and Defendant filed a response in opposition on February 25, 2020, Dkt. No. 110. On
February 28, 2020, the Parties jointly informed the Court that they had agreed to further meet and
confer on the issues raised in their letters in order to attempt to resolve their dispute without further
need for court intervention. Dkt. No. 113. On March 5, 2020, on March 13, 2020, on April 3, 2020,
and on April 10, 2020, the parties informed the court that they were continuing their efforts to
resolve their dispute. Dkt. No. 116, 123, 130, & 136.

        In March and early April, Defendant’s counsel conducted interviews with potential
30(b)(6) designees and drafted written descriptions of certain systems about which Plaintiffs seek
testimony. On April 9, 2020, Defendant’s counsel provided those written descriptions to Plaintiffs’
counsel after relevant MetLife personnel reviewed the descriptions to ensure their accuracy. On
April 15, 2020, after reviewing ESI descriptions, Plaintiffs’ counsel provided Defendant’s counsel
with written questions concerning the systems, a request for documents relating to the ESI systems,
and a request that Defendant ultimately provide its written ESI summaries under oath. Defendant’s
counsel is working on providing responses to these requests, which may mitigate the need for
30(b)(6) testimony on certain of the ESI systems.

        Accordingly, the Parties jointly request that the Court continue to hold Plaintiffs’ motion,
Dkt. No. 107, in abeyance, and not set a date for a pre-motion conference until May 11, 2020. The
Parties intend to inform the Court by May 8, 2020 as to whether they have resolved their dispute.
     Case 1:17-cv-00957-AJN-BCM Document 140 Filed 04/24/20 Page 2 of 2
Hon. Barbara Moses
April 24, 2020
Page 2 of 2

       Respectfully,


/s/ David H. Tracey                       /s/ Melissa C. Rodriguez
David H. Tracey                           Melissa C. Rodriguez
SANFORD HEISLER SHARP LLP                 MORGAN, LEWIS & BOCKIUS
1350 Avenue of the Americas, 31st Floor   101 Park Avenue
New York, New York 10019                  New York, New York 10178
(646) 402-5650                            (212) 309-6000

Attorneys for Plaintiffs, the Members     Attorneys for Defendant
of the Collective Action, and the
Members of the Proposed Classes
